The opinion of the court was delivered, May 13th 1872, by
SHARSWOOD, J.
Samuel and William Burns were partnérs in the lumber business. They purchased a number of timber tracts with partnership funds, and for partnership purposes. The deeds, however, which conveyed the property to them made no mention of the fact of the partnership, and of course the legal title was vested in them as tenants in common. Samuel Burns died intestate. His administrator applied to the Orphans’ Court, and obtained an order of sale for the payment of debts. The only debts he owed were partnership debts. The court below has decreed the proceeds of the sales made under their order to the payment of their debts. William Burns, the surviving partner, has since been decreed a bankrupt, under the Act of Congress, and his assignee claims the fund, and is the appellant here.
What was ordered to be sold by the Orphans’ Court, and what was sold, was the estate of Samuel Burns, not that of the partnership. The money in the hands of the administrator is the proceeds of his estate. Whether the sale was of a moiety of the land— the title of Samuel as tenant in common — or his interest as a partner in the firm — the result here must be the same — the surviving partner or his assignee in bankruptcy can have no right to the money. The case of Abbott’s Appeal, 14 Wright 234, relied on by the appellant, has no application. There the land was sold by the sheriff, under an execution against the partnership — it was the interest of the firm which was converted into money.
Decree affirmed and appeal dismissed at the costs of the appellant.